Matter of New York State Div. of Human Rights v Milan Maintenance, Inc. (2017 NY Slip Op 05508)





Matter of New York State Div. of Human Rights v Milan Maintenance, Inc.


2017 NY Slip Op 05508


Decided on July 6, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2017

Tom, J.P., Richter, Manzanet-Daniels, Mazzarelli, Gische, JJ.


4408 450543/13

[*1]In re New York State Division of Human Rights, Petitioner,
vMilan Maintenance, Inc., et al., Respondents.


Caroline J. Downey, Bronx (Michael K. Swirsky of counsel), for petitioner.

Determination of petitioner New York State Division of Human Rights (DHR), dated February 28, 2011, granting the complaint for employment discrimination and awarding the complainant $10,000 for mental anguish and humiliation (transferred to this Court by order of Supreme Court, New York County [Joan A. Madden, J.], entered on or about September 26, 2013), unanimously confirmed, without costs.
DHR's findings are supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]). Respondents defaulted in this proceeding and thus failed to rebut a prima facie showing that they discriminated against complainant on account of his criminal conviction (see Matter of State Div. of Human Rights v ARC XVI Inwood, Inc., 17 AD3d 239 [1st Dept 2005]).
The award of compensatory damages for mental anguish is proper (see Executive Law § 297[4][c][iii]; Matter of New York State Div. of Human Rights v Neighborhood Youth & Family Servs., 102 AD3d 491 [1st Dept 2013]; Matter of City of New York v New York State Div. of Human Rights, 250 AD2d 273, 278 [1st Dept 1998], mod on other grounds 93 NY2d 768 [1999]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 6, 2017
CLERK